

116 S4274 IS: Legalizing Drug Discounts for Seniors Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4274IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to exclude discounts for covered part D drugs from the anti-kickback prohibition, and for other purposes.1.Short titleThis Act may be cited as the Legalizing Drug Discounts for Seniors Act of 2020.2.Exclusion of discounts for covered Part D drugs from the anti-kickback prohibition(a)Exclusion of discountsSection 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is amended—(1)in subparagraph (J)—(A)by moving such subparagraph 2 ems to the left; and(B)by striking and at the end;(2)in subparagraph (K)—(A)by moving such subparagraph 2 ems to the left; and(B)by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(L)a discount, including through a rebate, discount card, or coupon, with respect to a covered part D drug (as defined in section 1860D–2(e)) under part D of title XVIII if—(i)the full value of such discount is provided initially to a part D eligible individual (as defined in section 1860D–1(a)(3)(A)) enrolled in a part D plan (as defined in section 1860D–23(a)(5)), and the discount is not structured for the specific purpose of providing a price concession, other than a bona fide service fee, to another individual or entity; and(ii)in the case where such discount includes a reduction in price applicable to individuals enrolled in a health plan but not to individuals enrolled in a prescription drug plan under such part D or a MA–PD plan under part C of such title XVIII, such discount is not structured for the specific purpose of increasing utilization of such covered part D drug under such a prescription drug plan or MA–PD plan..(b)Application of the protection against out-of-Pocket expendituresSection 1860D–2(b)(4)(C)(iii) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(C)(iii)) is amended—(1)in subclause (III), by striking or at the end;(2)in subclause (IV), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(V)under an arrangement described in section 1128B(b)(3)(L)..(c)Effective dateThe amendments made by this section shall take effect on January 1, 2021.